DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-10 are pending in this application.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 03/10/2021 is/are in compliance with the provisions of 37 C.F.R. § 1.97.  Accordingly, the IDS has/have been considered by the examiner.
Claim Objections
Claim 5 is objected to because of the following informalities:  Claim 5 recites the limitation “a second error amplifier” in lines 1-2 of the claim. This appears to mean “a first amplifier” since first amplifier not previously cited.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaida et al (5,585,701) (hereinafter “Kaida”) and further in view of Ishino (2012/0126768).
Regarding claim 1, Kaida disclose a power switch circuit (fig.6a), comprising: an input terminal (terminal with VDD, fig.6a); an output terminal (load 12a); 5a first switch (11a), coupled to the input terminal (terminal with VDD); a second switch (11b) coupled to the first switch (11a) and the output terminal, wherein a first node (node between 11a, 11b) between the first switch (11a) and the second switch (11b) has a first node voltage (node between 11a, 11b, fig.6a), and 10a sensing switch (13a) coupled to the input terminal (terminal with VDD) and the first switch (11a); and an adjusting circuit (13b, 15), coupled to the first node (node between 11a, 11b) and the sensing switch (11b), wherein a second node (node between 13a, 13b) between the adjusting circuit (13a, 15) and the sensing switch has a second node voltage (voltage at node between 13a, 13b), and the adjusting circuit is configured to adjust the second node voltage according to the first node voltage to make the 15adjusted second node voltage equal to the first node voltage (col 9, lines 34-36), Kaida does not disclose a breakdown voltage of the second switch is higher than a breakdown voltage of the first switch.
Ishino teaches a breakdown voltage of the second switch is higher than a breakdown voltage of the first switch ([158]). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kaida to include series switches with different breakdown voltage to provide the advantage of decreasing leak current between the first and second switches.
Regarding claim 4, Kaida and Ishino disclose the power switch circuit of claim 1, wherein the sensing switch (Kaida 11a, fig.6a) is matched with 13the first switch (Kaida 13a), the gates of the sensing switch and the first switch are coupled to each other (Kaida gates of 11a, 13a are 
Regarding claim 5, Kaida and Ishino disclose the power switch circuit of claim 1, wherein the adjusting circuit (Kaida 13b, 15, fig.6a) comprises a 5second error amplifier (Kaida 15) and a third switch (Kaida 13b), and the adjusting circuit is configured to adjust a resistance of the third switch (Kaida resistance of 13b, fig.6a) according to the first node voltage (Kaida voltage between node 11a and 11b) and the second node voltage (Kaida voltage between node 13a and 13b, fig.6a).
Claims 2-3, 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaida et al (5,585,701) (hereinafter “Kaida”) and further in view of Ishino (2012/0126768) and further in view of Chauhan et al (10,348,280) (hereinafter “Chauhan”).
Regarding claim 2, Kaida and Ishino disclose the power switch circuit of claim 1, however they do not disclose further comprising: an over-current protection circuit, coupled to a control terminal of the first switch and the sensing switch respectively and configured to generate a control voltage according to a first sensing signal provided by the sensing 20switch to adjust a resistance of the first switch.
Chauhan teaches further comprising: an over-current protection circuit (320, 322, fig.4), coupled to a control terminal (gate of 302, 304 fig.4) of the first switch (302) and the sensing switch (304) respectively and configured to generate a control voltage (gate signal of 302, 304, fig.4) according to a first sensing signal (signal through 304, fig.4) provided by the sensing 20switch to adjust a resistance of the first switch (resistance of 304, fig.4). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed 
Regarding claim 3, Kaida, Ishino and Chauhan disclose the power switch circuit of claim 2, Chauhan teaches wherein the over-current protection circuit (Chauhan 320, 322, fig.4) comprises a first error amplifier (Chauhan 322, fig.4), two input terminals of the first error amplifier are coupled to a reference voltage (Chauhan 324, fig.4) and the sensing switch respectively (Chauhan 304, fig.4) and the first error amplifier is configured to generate the control voltage according to the 25reference voltage (Chauhan 324, fig.4) and the first sensing signal (Chauhan signal through 304, fig.4). 
Regarding claim 9, Kaida and Ishino disclose the power switch circuit of claim 6, however they do not disclose further comprising: a resistor, coupled to the current replication circuit and a ground and configured to convert the second sensing signal having current type generated by the current 20replication circuit into the second sensing signal having voltage type and provide the second sensing signal having voltage type to an over-current protection circuit.
Chauhan teaches further comprising: a resistor (320, fig.4), coupled to the current replication circuit (322, fig.4) and a ground (330, fig.4) and configured to convert the second sensing signal (signal from 402, fig.4) having current type generated by the current 20replication circuit into the second sensing signal having voltage type (voltage signal 326, fig.4) and provide the second sensing signal having voltage type to an over-current protection circuit (322, fig.4). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kaida and Ishino to include error amplifier of Chauhan to provide the advantage of improve current stability at the output.
Regarding claim 10, Kaida and Ishino disclose the power switch circuit of claim 6, however they do not disclose further comprising: an over-current protection circuit, coupled to a control terminal of the first switch and the sensing switch respectively and configured to generate a control voltage according to a first sensing signal provided by the sensing 20switch to adjust a resistance of the first switch.
Chauhan teaches further comprising: an over-current protection circuit (320, 322, fig.4), coupled to a control terminal (gate of 302, 304 fig.4) of the first switch (302) and the sensing switch (304) respectively and configured to generate a control voltage (gate signal of 302, 304, fig.4) according to a first sensing signal (signal through 304, fig.4) provided by the sensing 20switch to adjust a resistance of the first switch (resistance of 304, fig.4). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kaida and Ishino to include error amplifier of Chauhan to provide the advantage of improve current stability at the output.
Allowable Subject Matter
Claims 6-8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for the indication of allowable subject matter:
Claim 6 is indicated as containing allowable subject matter because prior art fails to teach or suggest, either alone or in combination all of the limitations of claim 6, especially a current replication circuit, coupled to the sensing switch and configured to 10generate a second Claim 7 is indicated as containing allowable subject matter based on dependency on claim 6.
Claim 8 is indicated as containing allowable subject matter because prior art fails to teach or suggest, either alone or in combination all of the limitations of claim 8, especially wherein the current replication circuit 15further comprises a current mirror coupled to the fourth switch and configured to generate the second sensing signal according to the first sensing signal.
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BART ILIYA whose telephone number is (571)270-0644. The examiner can normally be reached M-F: 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THIENVU TRAN can be reached on (571)270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 



/BART ILIYA/Examiner, Art Unit 2839                                                                                                                                                                                                        
/KEVIN J COMBER/Primary Examiner, Art Unit 2839